         Case 1:18-cr-00340-LGS Document 448 Filed 02/05/21 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007

                                                      February 5, 2021
BY ECF AND EMAIL
The Honorable Lorna G. Schofield
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

                    Re: United States v. Sohrab Sharma, 18 Cr. 340 (LGS)
Dear Judge Schofield:
        The Government and counsel for defendant Sohrab Sharma respectfully submit this letter
in response to the Court’s February 2, 2021 Order (Dkt. 442) directing the parties to inform the
Court regarding whether they consent to the Court conducting the February 11, 2021 sentencing
proceeding via videoconference or teleconference. As conveyed in defendant Sohrab Sharma’s
February 4, 2021 letter (Dkt. 446), the Government and defendant Sohrab Sharma consent to the
Court conducting the sentencing proceeding via videoconference or teleconference.

        Pursuant to Section 15002 et seq. of the Coronavirus Aid, Relief, and Economic Securities
Act (“CARES Act”), sentencing proceedings may proceed by video teleconference, or telephone
conference if video teleconferencing is not reasonably available, with the consent of the defendant
and a finding by the district court judge that there are specific reasons that further delay of the
proceeding will result in serious harm to the interests of justice. See H.R. 748, Section 15002 et
seq., P.L. 116-136, signed into law on March 27, 2020 (noting that if “the district judge in a
particular case finds for specific reasons that the . . . sentencing in that case cannot be further
delayed without serious harm to the interests of justice, the plea . . . may be conducted by video
teleconference, or by telephone conference if video teleconferencing is not reasonably available”);
see also Southern District of New York Third Amended Standing Order, 20 MC 176, December
18, 2020.

        The parties jointly agree and respectfully submit that victims’ interests in proceedings free
from unreasonable delay, in achieving finality as to the overall resolution of defendant Sharma’s
case, and in advancing the expected resolution at defendant Sharma’s sentencing of pending issues
that will determine when a final order of forfeiture can be entered in Sharma’s case and the scope
of such an order (which is a necessary prerequisite for allowing the Government to begin the
process of forfeiture and remission of fraud proceeds to compensate victims), are all “specific
reasons” within the meaning of Section 15002 et seq. of the CARES Act, sufficient to proceed
with a video teleconference or telephone conference for Sharma’s sentencing proceeding. As this
case has been pending for nearly three years, the victims here have a substantial interest in seeing
it resolved and proceeding toward the point at which they may begin to receive compensation for
their losses.
         Case 1:18-cr-00340-LGS Document 448 Filed 02/05/21 Page 2 of 2

                                                                                         Page 2


       Therefore, the parties agree that the sentencing proceeding in this case cannot be further
delayed without serious harm to the interests of justice and should proceed remotely.

                                                    Respectfully submitted,
                                                    ILAN T. GRAFF
                                                    Attorney for the United States
                                                    Acting Under 28 U.S.C. § 515
                                              By:      /s/                                    .
                                                    Negar Tekeei / Samson Enzer / Daniel Loss
                                                    Assistant United States Attorneys
                                                    (212) 637-2482 / -2342 / -6527
cc: All counsel (via ECF)
